—In a proceeding to invalidate petitions designating Harry Oxman as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the Assembly from the 87th Assembly District, the appeals are from a judgment of the Supreme Court, Westchester County, dated August 14, 1980 which (1) granted the application and (2) directed the Board of Elections to permit the Democratic Party to have an opportunity to ballot for the public office of Member of the Assembly from the 87th Assembly District. Judgment affirmed, without *932costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.